t c summary opinion united_states tax_court steven m and karen arhontes petitioners v commissioner of internal revenue respondent docket no 8621-00s steven m and karen henry c bonney jr couvillion special pursuant to sec_7463 at the time the petition is not reviewable by any be cited as authority filed date arhontes pro_se for respondent trial judgae this case was heard of the internal_revenue_code in effect was filed t the decision to be entered other court and this opinion should not unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule practice and procedure references are to the tax_court rules of respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners are entitled to reduce gross_receipts by a cost_of_goods_sold of dollar_figure in connection with a trade_or_business activity of steven m arhontes petitioner known as spanky's sports cards spanky's whether petitioners are entitled to a deduction for car and truck expenses of dollar_figure in connection with spanky's whether petitioners are entitled to a dollar_figure depreciation deduction in connection with spanky's and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations in the amount of dollar_figure the remaining adjustments in the notice_of_deficiency to petitioners' itemized_deductions self-employment taxes and self-employment_tax deduction are computational and will be resolved by the court's holdings on the aforementioned issues some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners’ legal residence was castro valley california during the year at issue petitioners were both employed by bay area rapid transit bart at san francisco california petitioner as a train operator and his wife karen arhontes as an administrative analyst also during the year at issue petitioner operated spanky's through which he bought and sold sports trading cards and various types of collectible memorabilia petitioner began operating spanky's at a retail location in dublin california during sometime between the middle and end of petitioner closed that location and moved the operation into his personal_residence because he was considering entering into a construction business with his brothers petitioner began his employment with bart in date he continued to operate spanky's out of his home until he sold all of the remaining inventory and discontinued the business during the year at issue in this case the operation of spanky's was discontinued because petitioner had experienced a series of net losses in recent years and had been offered dollar_figure for the purchase of the entire remaining inventory of spanky's on their joint federal_income_tax return for petitioners included a schedule c profit or loss from business schedule c in connection with spanky's on this schedule c petitioners reported dollar_figure in gross_receipts that they reduced by dollar_figure in cost_of_goods_sold resulting in a negative gross_income of dollar_figure petitioners also claimed schedule c deductions for car and truck expenses of dollar_figure and depreciation of dollar_figure resulting in a reported net_loss of dollar_figure in the notice_of_deficiency respondent disallowed all of the claimed cost_of_goods_sold and all of the claimed car and truck expenses and depreciation_deductions for lack of substantiation as a result of these adjustments respondent made computational adjustments to petitioners’ itemized_deductions self-employment taxes and self-employment_tax deduction for respondent also determined that petitioners were liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules and regulations in the amount of dollar_figure the first issue is whether petitioners are entitled to reduce gross_receipts by a cost_of_goods_sold of dollar_figure in connection with spanky's in order to compute the gross_income of a schedule c bussiness gross_receipts are reduced by cost_of_goods_sold sec_1_61-3 income_tax regs cost_of_goods_sold is computed by subtracting the value of ending inventory goods still on hand at the end of the year from the sum of the opening_inventory and purchases during the year 78_tc_705 any amount claimed a sec_2 respondent made no adjustment to the dollar_figure in gross_receipts reported by petitioner such costs are not treated as deductions and are not subject_to the limitations on deductions contained in sec_162 and sec_274 88_tc_654 see infra discussion on pages and cost_of_goods_sold must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 newman v commissioner tcmemo_2000_345 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving entitlement to costs and deductions claimed 699_f2d_450 8th cir affg 78_tc_458 however this court may estimate costs and allowable deductions under certain circumstances where a taxpayer establishes entitlement to an allowable cost or deduction but does not establish the amount of the cost or deduction 39_f2d_540 2d cir any such estimate however must have a reasonable evidentiary basis 85_tc_731 without ‘ the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which under certain circumstances places the burden of production on the secretary with respect to a taxpayer’s liability for taxes penalties and additions to tax in court proceedings arising in connection with examinations commencing after date the record is unclear as to whether the examination of petitioners' return commenced before or after date nevertheless the burden_of_proof with respect to the items of deficiency did not shift to respondent because petitioners did not provide substantiation and credible_evidence in connection therewith 116_tc_438 moreover respondent has satisfied the burden of production with respect to the accuracy-related_penalty under sec a such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir on their schedule c petitioners reported a beginning_inventory of dollar_figure purchases during the year of dollar_figure and an ending inventory of zero resulting in a cost_of_goods_sold of dollar_figure petitioners reported a zero ending inventory because they sold all of the inventory of spanky's during the year at issue in the process of terminating the business in support of their claimed cost_of_goods_sold petitioners submitted various invoices and canceled checks referencing purported inventory purchases made during the years and in support of inventory purchases made prior to petitioners submitted their schedule c filed for spanky's along with copies of an internal_revenue_service irs income_tax examination changes and a closing_agreement from an irs appeals officer in connection with an audit of petitioners' federal income taxes the audit documents petitioners contend that the information contained in the audit documents is tantamount to respondent's admission of the accuracy of petitioners' reported beginning_inventory as well as some inventory purchases made in connection with spanky's on their schedule c filed in connection with spanky's petitioners reported a beginning_inventory of dollar_figure purchases of dollar_figure ending inventory of dollar_figure and cost of continued respondent disagrees with petitioners' assertion claiming instead that the audit focused merely on purchases made during and made no determination with respect to the beginning_inventory reported by petitioners petitioners have failed to prove that during the audit of their federal_income_tax return respondent audited and made determinations with respect to the beginning_inventory reported in connection with spanky's however on this record the court is satisfied that petitioners did have goods on hand when they sold spanky's and therefore are entitled to reduce their gross_receipts from spanky's by some amount for cost_of_goods_sold even though petitioners failed to substantiate the exact amount claimed on their return therefore pursuant to the so-called cohan_rule and the evidence submitted in this case the court holds that petitioners are entitled to reduce their spanky's gross_receipts by a cost_of_goods_sold of dollar_figure for the second issue is whether petitioners are entitled to a deduction for car and truck expenses of dollar_figure in connection with spanky's petitioners claimed these expenses for mileage during continued goods sold of dollar_figure during the audit of petitioners' tax_year respondent disallowed the claimed dollar_figure cost_of_goods_sold petitioners agreed with this adjustment in the settlement with the appeals_office ie miles pincite cents per mile in the notice_of_deficiency respondent disallowed the amount claimed sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to qualify for the deduction an expense must be both ordinary and necessary within the meaning of sec_162 308_us_488 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed 292_us_435 moreover a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 income_tax regs as stated previously under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is allowed to estimate the amount allowable cohan v commissioner supra in the case of travel_expenses however specifically including meals_and_lodging while away from home as well as in the case of entertainment_expenses and expenses with respect to listed_property sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 imposes stringent substantiation requirements for deductions related to travel entertainment gifts and listed_property as defined in sec_280f passenger automobiles are listed_property under sec_280f sec_274 denies these deductions unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift thus under sec_274 deductions for automobile expenses travel_expenses and meals and entertainment_expenses may not be estimated instead the taxpayer must provide adequate_records or corroborate testimony with other evidence the limited amount of evidence submitted by petitioners in support of this item is insufficient to satisfy the strict substantiation requirements of sec_274 accordingly on this record the court holds that petitioners are not entitled to deduct the dollar_figure in car and truck expenses claimed on their schedule c for spanky's respondent is sustained on this issue the third issue is whether petitioners are entitled to a dollar_figure schedule c depreciation deduction sec_167 allows -- - taxpayers a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income property becomes depreciable beginning when it is placed_in_service 84_tc_739 affd on another issue 803_f2d_1572 llth cir clemente v commissioner tcmemo_1985_367 sec_1_167_a_-10 income_tax regs property is considered placed_in_service when it is ready and available fora specifically assigned function piggly wiggly s inc v commissioner supra williams v commissioner t c memo sec_1_167_a_-11 income_tax regs at trial petitioners were unable to identify the asset for which they claimed the subject depreciation deduction thus petitioners failed to substantiate their entitlement to the claimed depreciation deduction accordingly the court holds that petitioners are not entitled to a dollar_figure depreciation deduction in connection with spanky's respondent is sustained on this issue the final issue for decision is whether petitioners are liable for the accuracy-related_penalty under sec_6662 a for negligence or disregard of rules or regulations in the amount of dollar_figure sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 b provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1 b income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant drummond v commissioner tcmemo_1997_71 the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 in the notice_of_deficiency respondent applied the sec_6662 penalty to all adjustments for the year at issue the underpayment resulted from respondent's total disallowance of petitioners' claimed cost_of_goods_sold and deductions for car and truck expenses and depreciation in connection with spanky's as well as computational adjustments made in relation thereto as discussed above petitioners are entitled to reduce their business gross_receipts by a cost_of_goods_sold of dollar_figure however respondent's disallowance of the car and truck expenses and depreciation_deductions has been sustained petitioners' evidence fell short of what was required to allow the bulk of the claimed cost_of_goods_sold or any of the claimed car and truck expenses and depreciation_deductions furthermore petitioners presented no evidence to show that they used due care in deducting the disputed items on their return that were subseguently adjusted in the notice_of_deficiency and sustained by this court in favor of respondent nor did petitioners present evidence to show that they had reasonable_cause to deduct such items petitioners failed to maintain adequate books_and_records to support the majority of the costs and deductions claimed in connection with their business therefore the court finds that petitioners negligently or intentionally disregarded rules or regulations with regard to the adjustments in the notice_of_deficiency that were sustained by this court accordingly the accuracy-related_penalty under sec_6662 1s sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
